Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-0994-WJM

ANDREA ROSE HINRICHS,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,1

       Defendant.


          ORDER VACATING DECISION OF ADMINISTRATIVE LAW JUDGE


       This is a Social Security benefits appeal brought under 42 U.S.C. § 405(g).

Plaintiff Andrea Rose Hinrichs (“Hinrichs”) challenges the final decision of Defendant,

the Commissioner of Social Security (“Commissioner”), denying her application for

disability insurance benefits. The denial was affirmed by an administrative law judge

(“ALJ”), who ruled that Hinrichs was not disabled within the meaning of the Social

Security Act. This appeal followed.

       For the reasons set forth below, the ALJ’s decision is vacated and this case is

remanded to the Commissioner for further proceedings consistent with this order.

                                     I. BACKGROUND

       Hinrichs was born in 1968 and was 47 years old on the alleged onset date of

April 30, 2016. (Administrative Record (“R.”) at 67 (ECF No. 11).) Hinrichs completed


       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17,
2019, and is automatically substituted as the proper defendant under Federal Rule of Civil
Procedure 25(d) and the last sentence of 42 U.S.C. § 405(g).
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 2 of 13




high school. (R. at 77.) In the years preceding the alleged onset date, she worked as a

hair stylist, tax preparer, and as a greeter answering phones. (R. at 76.)

       Hinrichs applied for disability insurance benefits on May 17, 2016. (R. at 134.)

She claimed that she is disabled due to the following conditions: stroke, hole in heart,

fibromyalgia, rheumatoid arthritis, chronic pain, syndrome, type one diabetes, and

kidney disease. (R. at 67–68.) Her application was denied on August 18, 2016.

(R. at 17.) Hinrichs requested and received a hearing in front of an ALJ, Erin Justice.

(R. at 31.) On April 30, 2018, the ALJ issued a written decision in accordance with the

Commissioner’s five-step sequential evaluation process. 2

       At step one, the ALJ found that Hinrichs had not engaged in substantial gainful

activity since April 30, 2016. (R. at 19.)

       At step two, the ALJ found that Hinrichs suffered from “the following severe

impairments: cerebrovascular accident (CVA), mixed connective tissue condition,

diabetes mellitus, anomalies of the heart, and obesity.” (Id. (citation omitted).)

       At step three, the ALJ found that Hinrichs’s impairments, while severe, did not

meet or medically equal any of the “listed” impairments in the Social Security

regulations. (R. at 20.)

       Before proceeding to step four, the ALJ assessed Hinrichs’s residual functional

capacity (“RFC”). The ALJ concluded that Hinrichs has the RFC to perf orm light work

       2
         The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
her past relevant work; and, if not, (5) could perform other work in the national economy. See
20 C.F.R. §§ 404.1520(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988.) The
claimant has the burden of proof through steps one to four; the Social Security Administration
has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                                2
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 3 of 13




as defined in 20 C.F.R. § 404.1567(b), except she: can lift and/or carry occasionally 20

pounds and frequently ten pounds; can stand and/or walk for six hours out of eight

hours; can frequently climb ramps and stairs; can occasionally climb ladders, ropes or

scaffolds; and can frequently balance, stoop, kneel, crouch, and crawl. The claimant

must avoid exposure to extreme temperatures and must be allowed to adjust position at

will but would remain on task. (R. at 20.) Then, at step four, the ALJ concluded that

Hinrichs had no past relevant work. (R. at 24.)

       At step five, the ALJ found that Hinrichs’s RFC permitted her to work as a

cashier II, merchandise marker, and collator operator, and that all of those jobs exist in

sufficient numbers in the national economy. (R. at 25.)

       Accordingly, the ALJ found that Hinrichs was not entitled to Social Security

benefits. (R. at 25–26.) Hinrichs appealed to the Socials Security Appeals Council

(R. at 7), which denied review (R. at 1). Hinrichs then filed this action seeking review of

the ALJ’s April 30, 2018 decision. (ECF No. 1.)

                              II. STANDARD OF REVIEW

       The Court reviews the ALJ’s decision to determine whether substantial evidence

in the record as a whole supports the factual findings and whether the correct legal

standards were applied. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion. Id. “It requires more than a scintilla, but less than a

preponderance.” Lax, 489 F.3d at 1084. Evidence is not substantial if it is

overwhelmed by other evidence in the record. Grogan v. Barnhart, 399 F.3d 1257,



                                             3
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 4 of 13




1261–62 (10th Cir. 2005). In reviewing the Commissioner’s decision, the Court may

neither reweigh the evidence nor substitute its judgment for that of the agency. Salazar

v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006). “On the other hand, if the ALJ failed to

apply the correct legal test, there is a ground for reversal apart from a lack of

substantial evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                      III. ANALYSIS

       Hinrichs claims the ALJ committed several errors in assessing her physical and

mental abilities. The Court need only discuss the alleged errors to the weight allocated

to the medical evidence presented.

A.     Weighing of the Medical Evidence

       Hinrichs’s primary challenge is to the ALJ’s rejection of certain opinions given by

Scott M. Green, M.D., who was Hinrichs’s primary caregiver, and the ALJ’s decision to

give moderate weight to the opinion of Dr. Michael Canham, M.D., the State agency

medical consultant. (ECF No. 1 at 25 (“In this case, the ALJ f ailed to cite good reasons

for her assessment of the opinion of a non-examining DDS source, and failed to give

good, specific, or legitimate reasons for rejecting the opinion of Ms. Hinrichs’[s] treating

primary care physician.”).)

       1.     The Physicians’ Medical Opinions and Intervening Events

       In August 2016, Dr. Canham opined that twelve months after the alleged onset

date, Hinrichs

              could perform light work except could only occasionally
              climb ladders, ropes or scaffolds; could frequently climb
              ramps and stairs, balance, stoop, kneel, crouch, and crawl;
              and was limited in all environmental activities except must
              avoid concentrated exposure to extreme cold or heat.

                                             4
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 5 of 13




(R. at 23, 73–75.) The ALJ afforded Dr. Canham’s opinion “moderate weight.” (R. at

23.)

       Hinrichs’s medical records after August 2016 reflect the following symptoms and

events:

       •     she continued to have pain in her right thumb with “flexion activities,”

             which required injections (R. at 675, 678, 683);

       •     she reported some “word finding difficulties” and other memory problems

             following her stroke (R. at 733, 737, 1256);

       •     she required ongoing supplemental oxygen at her home (R. at 746, 950);

       •     she had stage 3 kidney disease (R. at 774, 845, 949, 985, 1281);

       •     she developed depression in August 2016 and was prescribed anti-

             depressants (R. at 702–05, 717–19);

       •     she had heart surgery in November 2016 (R. at 787–88);

       •     she developed symptoms consistent with diabetic gastroparesis in 2017

             (R. at 720, 725, 727);

       •     she had a CT scan of her brain in December 2017 reflecting

             encephalopathy (R. at 1281, 1296, 1308, 1317); and

       •     she developed a seizure disorder in December 2017 (R. at 1308–27).

       Her treating physician, Dr. Green, provided his medical opinion in January 2018,

diagnosing Hinrichs with fibromyalgia, diabetes, stroke, and a seizure disorder. He

opined, among other things, that Hinrichs could sit for no more than twenty minutes at a

time, could stand and/or walk for only ten minutes continuously, could never lift and/or

carry above or below the waist any level, could not twist, stoop, rotate her neck, and

                                            5
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 6 of 13




climb stairs or ladders, and could rarely hand, finger, or feel. (R. at 23.) The ALJ gave

“very little weight” to Dr. Green’s opinion. (R. at 23.)

       2.     The ALJ’s Decision to Reject Dr. Green’s Opinion

       “An ALJ is required to give controlling weight to a treating physician’s well-

supported opinion, so long as it is not inconsistent with other substantial evidence in the

record.” Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001). W hen, as here,

the ALJ disregards a treating physician’s medical report, “he must set forth ‘specific,

legitimate reasons’ for his decision.” Id. Further, there are several specific factors the

ALJ must consider in determining the appropriate weight for the treating physician’s

opinion, including:

              (1) the length of the treatment relationship and the frequency
              of examination; (2) the nature and extent of the treatment
              relationship, including the treatment provided and the kind of
              examination or testing performed; (3) the degree to which
              the physician’s opinion is supported by relevant evidence;
              (4) consistency between the opinion and the record as a
              whole; (5) whether or not the physician is a specialist in the
              area upon which an opinion is rendered; and (6) other
              factors brought to the ALJ’s attention which tend to support
              or contradict the opinion.

Goatcher v. U.S. Dep’t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir.1995); 20

C.F.R. § 404.1527(c)(2). Here, it is evident that the ALJ did not give Dr. Green’s

opinion controlling weight, and the ALJ provided only a perfunctory statement that he

“has also considered opinion evidence in accordance with the requirements of 20 CFR

[§] 404.1527.” (R. at 20.) Because the ALJ did not docum ent his analysis of these

factors, the Court cannot analyze whether his analysis withstands scrutiny. See, e.g.,

Anderson v. Astrue, 319 F. App’x 712, 722 (10th Cir. 2009) (the apparent f ailure to


                                              6
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 7 of 13




consider any factor other than whether the opinion was supported by the record “makes

the ALJ’s reasoning insufficient”). Nonetheless, the Court will assume for purposes of

this Motion that the ALJ considered the relevant factors in determining the weight to

afford Dr. Green’s opinion.

       Even assuming the ALJ considered the required factors, the Court finds that the

ALJ erred as to the reasons he provided for giving “very little weight” to Dr. Green’s

opinion. The ALJ cites three “little treating notes” 3 to support his conclusion that

Dr. Green’s opinion of Hinrichs’s disabling limitations is not supported by the objective

evidence: (1) an August 2016 treatment record reflecting that the Hinrichs had

“diabetes mellitus without mention of complication” and “worked as a hairdresser and

office work [sic] in a tax prep office and the exam revealed she had a normal gait,

regular rate and rhythm heart, slight epigastric tenderness with no rebound, and

specifically, no hepatomegaly and negative Murphy’s sign” (R. at 24, 700–01); (2) a

June 2016 treatment note in which Hinrichs reported that “she felt that she had

recovered from her stroke” and “denied any recent fever, chills, or headache, and she

again had a negative exam” (R. at 24, 698–94); and (3) a December 2017 treatment

record showing that Hinrichs was prescribed “ondansetron and Eliquis” (R. at 24, 1303).

       After examining relevant medical records, the Court finds that the three

treatment notes are not inconsistent with Dr. Green’s treatment record as a whole and

do little to detract from Dr. Green’s January 2018 diagnosis of fibromyalgia, diabetes,



       3
          In fact, as Hinrichs’s primary care physician, Dr. Green’s records include the medical
records from many other specialists who treated her over the course of several years. (See,
e.g., R. at 509–97, 720–744.)

                                                7
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 8 of 13




stroke, and seizure disorder. For example, the statement that Hinrichs felt that she had

recovered from her stroke in June 2016 is a statement—made by Hinrichs, not

Dr. Green—that must be considered in the context of other observations of “word

finding difficulties” and memory problems following her stroke. (R. at 504, 698, 733,

737, 742–43, 843, 1256.)

       These three treatment notes do not undermine Dr. Green’s diagnosis of

fibromyalgia or diabetes either. There is ample medical evidence of complications from

fibromyalgia: swelling and edema in her legs (R. at 308, 716, 718), tender joints (R. at

292, 300, 308, 312, 318), and pain in her f ingers, shoulders, and hips, which required

injections (R. at 301, 314, 322, 496, 650, 669, 678–679, 683). Such sy mptoms are

consistent with Dr. Green’s January 2018 opinion about Hinrichs having difficulty

walking, climbing, or feeling. Similarly, Dr. Green’s medical notes contain notes from

other doctors stating that Hinrichs has symptoms consistent with diabetic gastroparesis.

(R. 720, 725, 727, 730.)

       Nor does the fact that Hinrichs completed some part-time work as a hairdresser

or in a tax prep office in 2016 wholly contradict Dr. Green’s 2018 opinion about

Hinrichs’s disabling limitations. As the ALJ recognizes, Hinrichs has not engaged in

substantial gainful activity since April 30, 2016. (R. at 19.) Moreover, the treatment

records reflect that she struggled to complete her work tasks. (See, e.g., R. at 502

(“She enjoys her job but between her diabetes and her hip and knee pain, she w as

finding work increasingly more difficult.”); R. at 646 (noting she was having “[s]ome

difficulty with scissoring at work”); R. at 680 (“Having more leg pain at the end of the



                                             8
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 9 of 13




day after work”); R. 1322 (noting that Hinrichs had a seizure while at work in December

2017).)

       In light of the above, the Court concludes that the ALJ erred by giving “very little

weight” to the opinion of Mr. Green. See Haga v. Astrue, 482 F.3d 1205, 1208 (10th

Cir. 2007) (“An ALJ is not entitled to pick and choose throug h an uncontradicted

medical opinion, taking only the parts that are favorable to a finding of nondisability.”).

The ALJ failed to articulate “specific, legitimate reasons for his decision,” Drapeau, 255

F.3d at 1213, and equally failed to sufficiently explain how the treating physician’s

evaluations were inconsistent with the other medical evidence presented in the record.

This failure means that the RFC is not supported by substantial evidence. See Krauser

v. Astrue, 638 F.3d 1324, 1332 (10th Cir. 2011) (the treating physicians’ “medical

findings as to work-related limitations would, if accepted, impact the ALJ’s

determination of RFC”).

       3.     Reliance on Dr. Canham’s Opinion

       The Court also finds error with the ALJ’s reliance on the opinion of the non-

examining state agency physician, Dr. Canham. Dr. Canham’s opinion was issued in

August 2016—more than 16 months before Dr. Green’s January 2018 opinion and

more than 20 months before the ALJ’s April 2018 decision. As described above (see

Section III.A.1), the record reflects that after Dr. Canham issued his opinion, Hinrichs,

among other things, developed a seizure disorder, experienced ongoing memory

problems, experienced ongoing physical pain in her hands, hip, and shoulders, which




                                              9
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 10 of 13




 required numerous injections in her thumb, and underwent heart surgery. His opinion is

 thus markedly stale.

        The Tenth Circuit has disfavored an ALJ’s reliance on an outdated

 or stale opinion. See Chapo v. Astrue, 682 F.3d 1285, 1292–93 (10th Cir. 2012)

 (“Thus, while Dr. Amin’s opinion may have been ‘supported by and consistent with the

 medical evidence of record’ when he gave it in early 2008, it does not account for

 material objective evidence developed long afterward.”); see also Jones v. Comm’r of

 Soc. Sec., 2012 WL 3637450, at *2 (E.D.N.Y. Aug. 22, 2012) (ALJ should not have

 relied on a medical opinion in part because it “was 1.5 years stale” as of the plaintiff’s

 hearing date and “did not account for her deteriorating condition”); Girolamo v. Colvin,

 2014 WL 2207993, at *7–8 (W .D.N.Y. May 28, 2014) (finding that the ALJ should not

 have afforded great weight to medical opinions rendered before the plaintiff’s second

 surgery).

        Given the medical evidence that came into the record after Dr. Canham’s

 opinion, it is reasonable to assume that his opinion about Hinrich’s RFC might have

 been different if he had the benefit of such information. For example, if Hinrichs

 developed a seizure disorder, Dr. Canham’s opinion that Hinrichs can “climb ladders,

 ropes or scaffolds” may no longer be supported. (R. at 23.) Similarly, if her

 fibromyalgia has worsened, she may not able to “stoop, kneel, crouch, and crawl” or

 engage in sustained movements with her fingers. (Id.)

        The ALJ, however, failed to adequately analyze whether it was proper to rely on

 Dr. Canham’s opinion in light of the subsequent medical developments, or discuss how

 he resolved conflicts in the opinions between Dr. Canham’s and Dr. Green’s opinions.

                                              10
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 11 of 13




 See Carpenter v. Astrue, 537 F.3d 1264, 1269 (10th Cir. 2008) (f inding error where the

 “summarized the evidence from two mental health practitioners” but failed to discuss all

 of the significantly probative evidence relevant to claimant’s mental impairment and

 discuss how he resolved the conflicts in this evidence). Accordingly, when the record is

 viewed as a whole, the Court is not persuaded Dr. Canham’s assessment constitutes

 substantial evidence that Hinrichs could perform light work.

 B.     Harmless Error

        The next question is whether the ALJ’s errors require the Court to vacate and

 remand. A harmless error finding may save an ALJ’s decision “where, based on

 material the ALJ did at least consider (just not properly),” the Court can “confidently say

 that no reasonable administrative factfinder, following the correct analysis, could have

 resolved the factual matter in any other way.” Fischer-Ross v. Barnhart, 431 F.3d 729,

 733–34 (10th Cir. 2005) (internal quotation marks omitted).

        The Court finds this standard not satisfied here because Dr. Green was

 Hinrichs’s treating physician, and his opinion was therefore presumptively entitled to

 greater weight. See 20 C.F.R. § 416.927(c)(2) (“Generally, we give more weight to

 medical opinions from your treating sources, since these sources are likely to be the

 medical professionals most able to provide a detailed, longitudinal picture of your

 medical impairment(s) and may bring a unique perspective to the medical evidence that

 cannot be obtained from the objective medical findings alone or from reports of

 individual examinations . . . .”). Accordingly, the Court cannot confidently say that no




                                             11
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 12 of 13




 reasonable administrative factfinder properly analyzing Dr. Green’s opinions could have

 chosen to reject them. The Court must therefore remand.

 C.    Other Arguments

       Because the Court vacates and remands for the reasons stated above, the Court

 need not address the other arguments raised by Hinrichs. See Madrid v. Barnhart, 447

 F.3d 788, 792 (10th Cir. 2006). The Court expresses no opinion as to Hinrichs’s other

 arguments and neither party should take the Court’s silence as tacit approval or

 disapproval of those arguments. The Court also does not intend by this opinion to

 suggest the result that should be reached on rem and; rather, the Court encourages the

 parties and the ALJ to fully consider the evidence and all issues raised anew on

 remand. See Kepler v. Chater, 68 F.3d 387, 391–92 (10th Cir. 1995) (“W e do not

 dictate any result [by remanding the case]. Our remand simply assures that the correct

 legal standards are invoked in reaching a decision based on the facts of the case.”

 (internal quotation marks omitted)).

                                    IV. CONCLUSION

       For the reasons set forth above, the Commissioner’s decision is VACATED and

 this case is REMANDED to the Commissioner for rehearing. The Clerk shall enter

 judgment accordingly and shall terminate this case. Hinrichs shall have her costs, if

 any, upon compliance with D.C.COLO.LCivR 54.1.




                                            12
Case 1:19-cv-00994-WJM Document 19 Filed 07/07/20 USDC Colorado Page 13 of 13




       Dated this 7th day of July, 2020.

                                                BY THE COURT:


                                                _______________________
                                                William J. Martínez
                                                United States District Judge




                                           13
